Citation Nr: 0624324	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1972 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri, which denied entitlement to service 
connection for residuals of a left leg injury.  (The 
veteran's claims file was transferred to the RO in St. Louis, 
Missouri, for formal adjudication, and subsequently returned 
to the RO in Wichita, Kansas.)  The veteran filed a notice of 
disagreement (NOD) in September 2003, and the RO issued a 
statement of the case (SOC) in January 2004. The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO; a transcript of 
that hearing is of record.

In February 2005, the Board remanded this matter to the RO 
for further action.  After completing the requested actions, 
the RO continued the denial of service connection for 
residuals of a left leg injury (as reflected in a May 2006 
supplemental SOC (SSOC)), and returned the file to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A left leg disability was first manifested many years 
post service, and there is no competent and persuasive 
medical evidence of a nexus between any such current 
disability and any incident of the veteran's military 
service, to include a claimed in-service injury.

CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
leg injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2005).

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in August 2002, 
February 2005, June 2005, and November 2005, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim for service connection, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits. VCAA notice 
was provided to the veteran before and after the January 2003 
RO decision that is the subject of this appeal.  However, the 
Board finds that, in this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
readjudicated after notice was provided.  See e.g., Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO).  Additionally, 
the veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim, which he has done.  
As a result of RO development, and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the most recent, post remand RO 
notice letter in November 2005, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
May 2006 (as reflected in the SSOC).  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim.  As a result of these efforts, the veteran's service 
medical records, VA records, and private medical records 
identified by the veteran have been associated with the 
claims file.  The Board notes that the veteran identified 
receiving treatment for his left leg at the Wichita VAMC in 
the 1980s; however, no records for any such treatment were 
found, and the veteran was notified of the negative response.  
In addition, the transcript of the veteran's Board hearing 
has also been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In April 2006, the 
veteran notified that RO had he had no additional information 
or evidence to submit in connection with his claim.  The 
Board also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  The 
veteran received notification of all these requirements in 
the May 2006 SSOC.  However, as the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being assigned; there 
is accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

The veteran alleges that he suffered a left leg injury in 
service, in the late 1970s.  In several written statements 
made by the veteran and on his behalf by his representative, 
as well as in testimony the veteran gave during his Board 
hearing, he contends that his current left leg conditions are 
a residual of fractures to his left leg that he sustained in 
service after falling down a muddy hill.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

Service connection may be presumed, for certain chronic 
diseases, to include arthritis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2005).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of service connection for residuals of a left leg 
injury.

In this case, private medical records from the Schneider 
medical clinic show that the veteran is currently diagnosed 
as having neuritis/paresthesias to the left leg in L4-L5 
distribution.  However, the Board notes that there is no 
evidence of a chronic left leg disorder in service.  In this 
regard, the veteran's service medical records show that in 
July 1973, the veteran complained of pain in the calf and 
dorsum of feet in left foot.  He was found to have full 
function and no tenderness.  The impression was muscle 
sprain.  In an August 1973 record it was noted that the 
veteran injured his leg in June while jumping.  X-rays taken 
were negative.  The assessment was pain due to sprained ankle 
from July.  The record also reflects that the veteran was 
involved in an auto accident in October 1977 and that he 
sustained a left leg scrap in the shin area.  In a November 
1978 record, the veteran stated that he fell down a hill 
after slipping in mud.  The examiner noted swelling, tender 
to touch, and decreased ranged of motion.  The veteran 
complained of pain running up the back of his leg when 
pressure was applied.  The assessment was right ankle sprain.  
X-rays were unremarkable.  The veteran was put on profile for 
a sprained right ankle for 10 days.  He was to use crutches 
with no running, jumping or standing for over ten minutes.  
Subsequent service medical records are also negative for 
complaints or treatment of a left leg disability.  According 
to the periodic examinations and the August 1980 separation 
examination report, no abnormality of the left leg was noted.  
Furthermore, the veteran did not complain of a left leg 
disability or pain.  The Board finds that the service medical 
records, as a whole, do not support the veteran's claim and 
weigh against the claim. 

In fact, despite the veteran's contentions, there is no 
medical evidence of a left leg disorder or diagnosis for more 
than 15 years after the veteran's separation from service.  
According to a March 1999 private medical report from 
Riverside Health System, the veteran was diagnosed with left 
leg pain, shin splints, physical therapy ineffective; history 
of left ankle injection in November 1998.  Although private 
medical records note old healed injury to the left leg, no 
opinion regarding the etiology of this was provided.  
Subsequent VA and non-VA medical records show treatment for 
left leg pain that appears to have begun many years after 
service, providing only more negative evidence against this 
claim.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability are factors that weigh 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Significantly, moreover, there is no 
competent medical evidence of a nexus between residuals of a 
left leg injury and service, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such evidence.  

In addition to the medical evidence notice above, the Board 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability, or 
the existence of a medical relationship between a current 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of a left leg 
injury must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, in the absence of competent evidence 
establishing that the criteria for service connection are 
met, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

 
ORDER

Service connection for residuals of a left leg injury are 
denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


